      Case 2:19-cv-11350-JCZ-JVM Document 17 Filed 02/11/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CHARLES FARRIS                                              CIVIL ACTION


 VERSUS                                                      NO: 19-11350

 SANTANDER CONSUMER USA, INC.                                SECTION: “A”(1)


                                ORDER OF DISMISSAL

       In light of the Notice of Settlement (Rec. Doc. 16) that was filed into the record of

this matter,

       IT IS ORDERED that this action is hereby dismissed without costs, but without

prejudice to the right upon good cause shown, within sixty days (60) days, to seek

summary judgment enforcing the compromise if it is not consummated by that time.

During this sixty-day period, the Court retains jurisdiction for all purposes, including

enforcing the settlement agreement entered into by the parties.

       COUNSEL ARE REMINDED THAT IF WITNESSES HAVE BEEN

SUBPOENAED, EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO

APPEAR.

       February 11, 2020



                                          _________________________________
                                                  Judge Jay C. Zainey
                                                United States District Court
